Case 2:15-cr-00063-DBH Document 172 Filed 08/25/20 Page 1 of 1     PageID #: 1051



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )      CRIMINAL NO. 2:15-CR-63-DBH
                                          )
 JAMES WINBRONE,                          )
                                          )
                         DEFENDANT        )

              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE

      On July 31, 2020, the United States Magistrate Judge filed with the court,

with copies to the parties, his Recommended Decision on 28 U.S.C. § 2255

Motion. The time within which to file objections expired on August 14, 2020,

and no objection has been filed. The Magistrate Judge notified the parties that

failure to object would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The motion for habeas relief under 28 U.S.C. § 2255

is DENIED without an evidentiary hearing.         No certificate of appealability

pursuant to Rule 11 of the Rules Governing Section 2255 Cases shall issue

because there is no substantial showing of the denial of a constitutional right

within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

      DATED THIS 25TH DAY OF AUGUST, 2020

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
